Order reversed on the law, with $10 costs and disbursements, and motion granted, with $10 costs, without prejudice to the third-party plaintiff to bring another action, if so advised. Memorandum: We think the third-party complaint alleges only that the third-party- defendant is a joint tort-feasor with the third-party plaintiff. (See Fox V. Western New York Motor Lines, 257 N. Y. 305.) All concur. (Appeal from an order denying a motion by a third-party defendant to dismiss the complaint by the defendant third-party plaintiff.) Present — MeCurn, Yaughan, Kimball, Piper and Wheeler, JJ.